UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1159


In Re:   JAMAL BARNES,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:02-cr-00079-AMD-1)


Submitted:   March 20, 2014                 Decided:   March 24, 2014


Before MOTZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jamal Barnes, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamal   Barnes   petitions    for        a     writ    of    mandamus,

alleging the district court has unduly delayed acting on his

pending 28 U.S.C. § 2255 (2012) motion.              He seeks an order from

this court directing the district court to act.                    Our review of

the district court’s docket reveals that there is no pending

§ 2255 motion.      Accordingly, we conclude that there has been no

undue delay in the district court, and we deny the mandamus

petition.     We grant leave to proceed in forma pauperis.                       We

dispense    with    oral   argument   because        the       facts    and   legal

contentions   are   adequately   presented      in       the   materials      before

this court and argument would not aid the decisional process.



                                                                  PETITION DENIED




                                      2